Citation Nr: 0311064	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  98-12 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire




THE ISSUES

1.  Entitlement to service connection for generalized anxiety 
disorder and fatigue, headaches and joint pain, claimed as 
due to an undiagnosed illness.  

2.  Entitlement to service connection for memory loss, 
claimed as due to an undiagnosed illness.  




REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council





ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty in the Marine Corps from 
June 1970 to January 1974 and, for many years thereafter, in 
the Naval Reserve, to include a period of active duty from 
February 1991 to January 1992.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 RO decision, which denied 
service connection for generalized anxiety disorder, to 
include fatigue, headaches, and joint pain, and for memory 
loss, all claimed as due to undiagnosed illness.  

In November 1999, the Board remanded the case to the RO for 
additional development of the record.  

The appeal is before the undersigned Veterans Law Judge, who 
has been designated to make the final disposition of this 
proceeding for VA.  

The Board notes that, in this document, it will address the 
issues of service connection for fatigue, headaches and joint 
pain, all claimed as due to undiagnosed illness.  

The remaining issues on appeal -- service connection for 
generalized anxiety disorder and memory loss -- will the 
subjects of the Remand portion of this document.  



FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia Theater of operations during the Persian Gulf War.  

2.  The veteran's currently demonstrated fatigue, headaches 
and joint pain (other than that attributed to diagnosed 
conditions) are shown as likely as not to be due to an 
undiagnosed illness that had its clinical onset during his 
service in the Persian Gulf War.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
fatigue, headaches, and joint pain (other than that 
attributed to diagnosed conditions) are due to undiagnosed 
illness that was incurred in service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1117, 1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

The veteran served on active duty in the Marine Corps from 
June 1970 to January 1974 and, for many years thereafter, in 
the Naval Reserve.  His Reserve service included a period of 
active duty from February 1991 to January 1992, during which 
he earned the Southwest Asia Service Medal (i.e., Persian 
Gulf service).  

His service personnel records indicate that the veteran 
served as Preventive Medicine Officer, as well as the medical 
advisor in the absence of the surgeon, in Zakho, Iraq from 
April 21 to July 15, 1991, in support of Operation Provide 
Comfort (restoring displaced Kurdish refugees back to their 
primary residences).  

A careful review of the service medical records shows that, 
in July 1991, the veteran was noted to have a right heel spur 
for the past three months.  In August 1991, he complained of 
having right heel pain, and the diagnosis was that of right 
heel exostosis.  On a separation physical examination for 
ready reservists, the veteran noted that he had a right heel 
spur.  

On an October 1994 VA Persian Gulf registry examination, the 
veteran reported that, from April to July 1991, he served in 
the Persian Gulf, in the areas of Turkey and northern Iraq.  
He reported a history of having had arthralgias with 
crackling toes, fingers and knees since 1992 and fatigue for 
two years.  

It was noted that the veteran had done outstanding on a 
recent physical training test, but less well than he had 
previously done.  He indicated no swelling.  The initial 
impressions included those of temporomandibular joint (TMJ) 
syndrome, fatigue and arthralgias.  

In October 1995, the RO received the veteran's claims of 
service connection for disabilities attributable to 
undiagnosed illness (service in the Persian Gulf).  These 
disabilities involved joints (hands, feet, knees, and 
ankles), fatigue and general malaise and reduced nerve 
sensitivity.  The veteran indicated that all of these 
problems had worsened since August 1991.  

On a June 1996 VA general medical examination, the veteran 
complained of having joint pains, to include the left 
shoulder, left wrist/hand, both thumbs, ankles and back.  He 
reported a history of diminished tactile sensation of the 
fingers.  He also reported fatigue.  

The pertinent diagnoses were those of a history of TMJ 
arthralgia; history of soft tissue injuries to the left leg, 
ankles, knees, and back; history of poly-arthralgia involving 
the wrists and hands, history of diminished tactile sensation 
and diminished libido and a history of fatigue.  

On a June 1996 VA neurological examination, the veteran 
reported having headaches.  After examination, the veteran 
was diagnosed with, among other things, altered tactile and 
other special sensory dysfunction but without objective 
signs, which, along with his headaches, were nonspecific.  

In an August 1996 letter, the RO requested the veteran to 
furnish information (medical and non-medical evidence) in 
support of his claim for benefits based on Persian Gulf War 
service.  

A July 1997 private record from Hamden Moody, M.D., indicated 
that the veteran was diagnosed with TMJ syndrome.  

On a July 1997 VA orthopedic examination, the veteran 
reported that he developed multiple joint pains approximately 
six months after his return from the Persian Gulf.  He 
indicated that these pains had primarily affected his lower 
back, knees, ankles, shoulders, hands and hips.  He currently 
took anti-inflammatory medication, which helped.  He 
attempted to exercise as much as possible, and this also was 
of some benefit.  

The veteran indicated that he had not noticed any swelling 
and was tested for rheumatoid arthritis, which was negative.  
Following examination, the examiner stated in the diagnosis 
that, on an objective basis, there was no evidence of any 
abnormalities and that therefore no diagnosis could be made.  

On a July 1997 VA psychiatric examination, the claims file 
was reviewed.  It was noted that the veteran had served in 
Northern Iraq in 1991, studying the environmental impact of 
the bombing and resulting contamination of the land and air 
of the Kurdish population.  Presently, he complained of 
having many physical problems related to his service in the 
Gulf region, to include fatigue and joint aches.  

He stated that he was more restless and fatigued at times.  
He reported having sleep disturbances, primarily due to his 
physical discomfort and joint aches.  

During examination, a degree of anxiety was detected, and the 
veteran's thought content primarily reflected preoccupation 
with his Gulf War syndrome, involving uncertainty about the 
agents which might be responsible for his complaints and 
maladies and fear of possible deteriorating health.  The 
diagnosis was that of generalized anxiety disorder related to 
Gulf War syndrome, mild/moderate.  

On an August 1997 VA neurological examination, it was noted 
that the veteran began to develop headaches four or five 
years ago, which had persisted to the present time.  They 
were present on the left side, were sharp and pounding, 
lasted about 20 minutes on each occasion, and occurred about 
every three to four months.  

The veteran also reported having numbness and tingling of the 
hands, forearms and legs, which started in November 1991 and 
increased since then.  He noted having joint pain and fatigue 
and some difficulty with insomnia.  

After examination, the VA examiner stated that, in regard to 
the history of infrequent headaches, there were no objective 
findings and the described characteristics of the headache 
were not sufficiently developed to be diagnostic.  

In regard to the complaints of numbness and tingling, the VA 
examiner stated that the findings could possibly relate to 
carpal tunnel syndrome but that no diagnosis could be made 
based on these findings and history.  

In a March 1998 decision, the RO denied service connection 
for generalized anxiety disorder, to include fatigue, 
headaches, and joint pain, claimed as due to undiagnosed 
illness.  

The RO also denied service connection for conditions of the 
low back, left ankle, and left shoulder, and for a decrease 
in nerve sensitivity, but the veteran did not appeal these 
other decisions.  

On an April 1998 VA spine examination, the veteran was 
diagnosed with low back strain, chronic to include 
spondylolisthesis by X-ray study; and T6 (thoracic spine) 
anterior wedge compression by X-ray study.  

In a July 1998 appeal statement, the veteran argued that all 
of his symptoms were consistent with 38 C.F.R. § 3.317, 
rather than a generalized anxiety disorder.  He stated that, 
as the Preventive Medicine Officer in northern Iraq, he had 
inspected all areas (including cities of Kurdish peoples 
against which poison gases and nerve agents were used) of 
potential disease threats, including biological research 
facilities.  

He described witnessing a cockroach escape from a box of 
MRE's and, within 10 seconds, turn over and die.  He stated 
that a Kurdish witness described the use of defoliants 
against Kurdish properties and orchards.  He indicated that 
his joint pains and headaches had all been increasing since 
service in Iraq and had not been a problem before his service 
in Iraq.  

In November 1999, the Board remanded the case to the RO for 
additional development, to include examinations to determine 
the nature and etiology of the veteran's claimed 
disabilities.  

A December 1999 record from Pittsfield Medical Center 
indicates that the veteran underwent a multi-system 
examination.  It was noted that the veteran had questionable 
poison gas/chemical exposure in the Persian Gulf.  Also 
reported were joint pain and decreased libido/sensation.  

In a January 2000 letter, the RO requested the veteran to 
furnish information regarding treatment of his claimed 
disabilities.  

The veteran responded, in July 2000, that he had received 
treatment for "PG" conditions at VA from May 1997 to April 
2000, as well as from three private providers.  The RO 
requested treatment records from all sources.  

In May 2000, the veteran underwent neuropsychiatric testing 
at VA in order to determine whether he had memory impairment.  
The results were negative.  The only deviation noted in the 
testing was the veteran's responses on a pain questionnaire 
where he documented a moderate level of pain.  

In October 2000, the RO received VA outpatient records dated 
from March 1998 to October 2000.  The records show complaints 
and/or treatment for, among other things, joint pains (knees, 
shoulders, hip), headaches, muscle spasms with locking and 
pain and fatigue.  In October 1999, the veteran was seen and 
accepted into an antibiotic (mycoplasma) study conducted at 
the Gulf War Research Clinic.  

The records in January and July 1999, and February, May, 
September, and October 2000 show that the veteran's primary 
care physician gave an assessment of undiagnosed illnesses, 
no improvement.  

The RO subsequently received additional VA outpatient 
records, dated from November 2000 to March 2001.  The records 
show continuing complaints and/or treatment for a variety of 
disabilities, including joint aches and pains and fatigue.  

A November 2000 rheumatology consult record indicates that no 
correctable connective tissue disease could be determined in 
the veteran.  In March 2001, it was noted that the veteran 
had completed a study at the Gulf War Research Clinic.  

Also in March 2001, the veteran's primary care physician 
noted that some of the veteran's symptoms, including joint 
pains, persisted but had improved.  A physical examination 
was negative.  The assessment was that of undiagnosed 
illnesses, with some of the symptoms improved.  

In November 2000, the RO received additional records of the 
veteran's Naval Reserve service, dated from 1975 to November 
2000.  The records include dental records, indicating the 
veteran's reports of painful joints and Gulf War syndrome; a 
September 1995 record, indicating an ankle complaint; and a 
July 1998 sick call record, indicating that the veteran was 
seen for left shoulder pain.  

The records also include periodic physical examination 
reports dated in August 1991, December 1992, September 1997 
and September 1999.  On these examinations, the veteran's 
head and upper and lower extremities were clinically normal.  

In annual certificates of physical condition, dated in 
September 1998 and September 2000, the veteran stated that he 
was being following at the VA for "Gulf War syndrome," took 
naproxen for joint pain, and was involved in a VA mycoplasma 
study regarding Gulf syndrome.  

On a July 2001 VA psychiatric examination, the claims folder 
was reviewed and the veteran was administered a comprehensive 
examination.  The veteran primarily complained of having 
physical symptoms to include joint pains.  His lifestyle was 
described as active.  

The examiner stated that it appeared that the veteran was 
increasingly being affected by his physical complaints, but 
that these physical complaints were not attributable to any 
psychiatric difficulties.  The examiner opined that, among 
other things, his claimed headaches, fatigue and joint pains 
were not attributable to any psychiatric diagnosis.  

On a July 2001 VA general medical examination, it was noted 
that the veteran took Naprosyn for knee, shoulder and neck 
pains and also took over-the-counter glucosamine.  The 
veteran complained of having pain, of varying degrees and 
frequency, in the knees (left worse than right), thoracic 
spine, cervical spine, lumbosacral spine, left mandibular 
area, both shoulders, both wrists, both hands, anterior 
pelvis, feet and ankles.  

He also complained of having frontal, left-sided headaches, 
occurring once a week and lasting for an hour.  In terms of 
chronic fatigue, the veteran indicated generalized muscle 
aches and migratory joint pains.  The examiner stated that 
the veteran did not meet the criteria for chronic fatigue 
syndrome.  X-ray studies of the knees were normal.  

Following a physical examination and review of records, the 
diagnoses were those of old compression fracture at T6; 
spondylolisthesis of the lumbar spine with muscle spasm and 
normal range of motion; bilateral hallux limitus; tension 
headaches; fatigue, undiagnosed illness - the veteran did not 
meet the criteria for chronic fatigue syndrome; and 
chondromalacia of both knees.  

The VA examiner opined that it was not likely that the 
headaches and fatigue were due to any known diagnosis or 
current psychiatric disorder.  The examiner opined that it 
was not likely that the veteran had any chronic disability 
manifested by memory loss and that it was not likely that his 
claimed memory complaints were attributable to any other 
disorder, i.e., a psychiatric disorder.  

In regard to whether the veteran had any objective 
indications of chronic disability manifested by joint pains, 
the VA examiner stated that the veteran had spondylolisthesis 
of his lumbar spine manifested by muscle spasm, had 
crepitation in both knees due to chondromalacia of the knees, 
and had bilateral hallux limitus of both great toes (all as 
described in the diagnoses).  

The VA examiner stated that the joint pains were not due to 
any current psychiatric disorder and that the only joint 
disability that could be attributable to injury or disease 
that occurred in the service would be the compression 
fracture of T6.  

An October 2001 VA outpatient record indicates that the 
veteran was seen by his primary care physician.  It was 
indicated that the veteran had a large number of symptoms 
that had developed soon after his return from the Gulf, 
including worsening and more frequent headaches and joint 
pains (particularly in the left knee, wrists, hands, and 
elbows).  The assessment was that of undiagnosed illnesses, 
with symptoms persisting and with headaches and joint pains 
worsening.  

On an April 2002 VA gastrointestinal examination, the veteran 
referred to having some headaches, occurring every other day 
or so, and most of the time occurring during the middle part 
of the day or early evening.  Other complaints included those 
of musculoskeletal disorders such as diffuse muscle pain and 
some joint pains, which were most prevalent at the knees.  

In a June 2002 statement, in response to an April 2002 
Supplemental Statement of the Case, the veteran indicated 
that he continued to disagree with the RO's denial of his 
claims.  He stated that his joint discomforts continued to 
worsen, with both knees giving away and other joints 
(shoulders, hands, feet, ankles, pelvis, jaws, back, and 
neck) producing more pain.  He contended that muscle pains 
were more pronounced and severe, contributing to the general 
feeling of fatigue and loss of motivation.    

The record indicates that the veteran is service-connected 
for traumatic degenerative changes of the left knee, a 
compression fracture of the thoracic spine, gastrointestinal 
symptomatology due to undiagnosed illness, hearing loss in 
the left ear, residuals of a traumatic injury to the nose, 
and residuals of a bilateral inguinal hernia.  


II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), are codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2002).  The VCAA and the implementing 
regulations pertinent to the issues on appeal are 
liberalizing and are therefore applicable to the issues on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decision (in March 1998), Statement of the Case (in 
May 1998), and a Supplemental Statement of the Case (in April 
2002), the RO has notified him of the evidence needed to 
substantiate his claims.  

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claim, to include requesting 
medical records to which he has referred (i.e., from VA and 
private medical providers).  The RO has also sought and 
obtained examinations, to include those conducted in June 
1996, July and August 1997, and July 2001, regarding the 
issues at hand.  

Additionally, the RO has provided the veteran with the 
opportunity for a hearing at the RO before a Veterans Law 
Judge, but, in August 1998, he canceled a scheduled hearing 
and never contacted the RO to reschedule the hearing.    

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, given 
the favorable action taken hereinbelow as to the claims of 
service connection for fatigue, headaches and joint pain as 
due to undiagnosed illness, the Board is satisfied that all 
relevant evidence has been properly developed and that no 
further assistance is required to comply with the duty to 
assist.  38 U.S.C.A. § 5103A (West 2002).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service incurrence will be presumed for certain chronic 
diseases, including organic diseases of the nervous system, 
if manifest to a compensable degree within the year after 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs and symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs and symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, and menstrual disorders.  The 
illness must become manifest during either active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War or to a degree of 10 percent or more, under the 
appropriate diagnostic code of 38 C.F.R. Part 4, not later 
than December 31, 2006.  38 U.S.C.A. § 1117 (West 2002); 38 
C.F.R. § 3.317(a)(1) (2002); 66 Fed. Reg. 56614- 56615 (Nov. 
9, 2001).

Further, by history, physical examination, and laboratory 
tests, the disability cannot be attributed to any known 
clinical diagnosis.  There must be objective signs that are 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  
There must be a minimum of a 6-month period of chronicity.  
There must be no affirmative evidence that relates the 
undiagnosed illness to a cause other than being in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  If signs or 
symptoms have been medically attributed to a diagnosed rather 
than undiagnosed illness, the Persian Gulf War presumption of 
service connection does not apply.  VAOPGCPRC 8-98.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

It is observed that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Based on its review of the record, the Board finds the 
evidence to be in relative equipoise with respect to the 
veteran's claims of service connection for fatigue, headaches 
and joint pain, all of which are claimed as due to 
undiagnosed illness.  

In regard to joint pain in particular, the Board recognizes 
that the veteran is currently service-connected for 
disabilities of the left knee, thoracic spine and nose.  In 
presently finding that service connection for joint pain is 
warranted, the Board's decision pertains to that joint pain 
not already service connected and not attributed to a 
diagnosed condition, as indicated hereinbelow.  

There is no contemporaneous service medical evidence 
revealing that the veteran suffered from fatigue or 
headaches.  As for joint pain, there was no evidence of such 
during the veteran's active duty from February 1991 to 
January 1992, and during periods of Reserve service 
thereafter there was an ankle complaint in September 1995 and 
a left shoulder complaint in July 1998.  

The record shows that on an October 1994 VA examination, more 
than two years after his discharge from active service in 
January 1992, he complained of arthralgias and fatigue for 
two years.  He was diagnosed with fatigue and arthralgias.  

On June 1996 VA examinations, he was diagnosed with history 
of fatigue and poly-arthralgia (wrists and hands) and with 
nonspecific headaches.  

However, on a July 1997 VA examination, there was no 
objective evidence of any joint abnormalities, so no 
diagnosis was given.  Likewise, on an August 1997 VA 
examination, there were no objective findings of headaches 
and no diagnosis of headaches was provided.  

Moreover, the medical records from the veteran's Reserve 
service show that his head and upper and lower extremities 
were clinically normal on annual physical examinations in 
1991, 1992, 1997 and 1999.  

Nevertheless, the veteran did indicate on Reserve records in 
1998 and 2000 that he was being followed at the VA for "Gulf 
War syndrome" and took medication for joint pain.  

Furthermore, VA records dated beginning in March 1998 show 
that the veteran received outpatient treatment for fatigue, 
headaches and joint pains.  Of particular significance in 
these VA records is that the veteran's primary care physician 
repeatedly, beginning in January 1999, diagnosed the veteran 
with "undiagnosed illnesses."  

The physician did not specify which of the veteran's symptom 
manifestations comprised "undiagnosed illnesses," but the 
veteran's treatment records consistently refer to fatigue, 
headaches and joint pains.  

Additionally, VA medical opinions were sought in July 2001, 
in order to clarify the nature and etiology of the veteran's 
claimed fatigue, headaches, and joint pain.  VA examiners 
opined that the claimed fatigue, headaches and joint pains 
were not attributable to any psychiatric diagnosis, nor were 
the fatigue and headaches due to any known diagnoses.  

In regard to joint pain, one VA examiner found that certain 
pains were attributable to diagnosed conditions of the lumbar 
spine, knees, toes and thoracic spine.  

Nevertheless, the Board recognizes that, at the time of the 
July 2001 examination, the veteran's complaints of joint pain 
also involved the cervical spine, left mandibular area, 
shoulders, wrists, hands, pelvis, feet and ankles.  The 
veteran indicated too that he suffered from migratory joint 
pains.  

The VA examiner stated that the veteran did not meet the 
criteria for chronic fatigue syndrome, and it is noted that a 
November 2000 rheumatology consult could detect no connective 
tissue disease in the veteran.  Essentially, the July 2001 VA 
examiner did not furnish a diagnosis to explain these other 
joint pains that were not attributable to diagnosed 
conditions.  

In addition, the veteran asserts that his current fatigue, 
headaches and joint pain are attributable to his Persian Gulf 
War service.  He, as a layperson, is not competent to offer 
an opinion as to such questions of medical diagnosis or 
causation as presented in this case.  See Espiritu v. Brown, 
2 Vet. App. 492 (1992).  

The Board notes that there are references to the veteran 
having a Ph.D. in biological sciences (one record indicates 
that he was a parasitologist), but there is no indication 
that he has expertise to answer the medical questions as 
presented in this case.  

Nevertheless, his assertions do provide a basis for 
concluding that he developed chronic physical problems since 
his return from that service.  The Board concludes that there 
is a basis for relating the development of the veteran's 
current fatigue, headaches and joint pain (to the extent it 
is not attributed to diagnosed conditions) to service.  

In sum, the evidence in this case is relatively balanced in 
showing that his currently demonstrated fatigue, headaches 
and joint pain (to a limited degree as indicated) as likely 
as not are due to an undiagnosed illness that had its 
clinical onset in service.  

By extending the benefit of the doubt to the veteran, service 
connection for these disabilities is warranted.  




ORDER

Service connection for fatigue, as due to undiagnosed 
illness, is granted.  

Service connection for headaches, as due to undiagnosed 
illness, is granted.   

Service connection for joint pain (other than that attributed 
to diagnosed conditions), as due to undiagnosed illness, is 
granted.  



REMAND

As noted hereinabove, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law during the pendency of the veteran's appeal.  
The VCAA essentially enhances the VA's obligation to notify 
him about his claims (i.e., what information or evidence is 
required to grant his claim) and to assist him to obtain 
evidence for his claims.  

In November 1999, prior to the enactment of the VCAA, the 
Board remanded this case to the RO for additional 
development.  After the case was returned to the Board for 
appellate disposition following completion of the additional 
development, the Board found that the RO had not fully 
apprised the veteran of the redefined obligations of the VA 
as contained in the VCAA.  

Therefore, the Board, in January 2003, sent the veteran (and 
his representative) a letter, mailed to his New Hampshire 
address of record, notifying him of the VCAA and the VA's 
enhanced duties under the Act.  That letter was returned as 
undeliverable.  

In April 2003, the Board resent the letter to the veteran 
(and his representative) to a new address, in Virginia.  The 
veteran's representative then informed the Board that the 
veteran's correct address was the New Hampshire address and 
not the Virginia address.  Nevertheless, the April 2003 
letter was not returned to the Board as undeliverable.  

Subsequently, in the very recent decision of the U.S. Court 
of Appeals for the Federal Circuit, D.A.V. et. al. v. 
Secretary of Veterans Affairs, Nos. 02-7304, 02-7305, 02-
7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003), the 
Court invalidated 38 C.F.R. §19.9(a)(2) and (a)(2)(ii), which 
are provisions promulgated by the VA authorizing the Board 
to, among other things, correct a procedural defect or 
undertake additional development in a case, without having to 
remand the case to the RO for completion of such action.  

The intended effect of these provisions was to shorten the 
appeal processing time and to reduce the backlog of claims 
awaiting decision at the Board.  See 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002).   

Of particular note for the instant case, the Court 
invalidated 38 C.F.R. §19.9(a)(2)(ii) on the basis that it 
was contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit information or evidence that VA 
tells the claimant he or she must provide to substantiate a 
claim.  The invalidated provision had stated that the 
appellant shall have "not less than 30 days to respond to 
the notice."  

Thus, as applied to the instant case, the veteran has one 
year, and not 30 days (as indicated in the April 2003 
letter), in which to respond to the April 2003 letter that 
the Board furnished him regarding the VCAA and what evidence 
was needed to substantiate his claims of service connection.  

The Board has considered the revision to the regulations 
allowing the Board to develop evidence and address questions 
not previously considered by the RO.  See Board of Veterans' 
Appeals: Obtaining Evidence and Curing Procedural Defects 
Without Remanding, 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2) (2002)).  

However, in light of the above, it is the Board's opinion 
that a remand is required as to the issues of service 
connection for a generalized anxiety disorder and memory loss 
claimed as due to an undiagnosed illness.  

The Board notes that the RO must ensure compliance with the 
notice and duty to assist provisions contained in the 
Veterans Claims Assistance Act of 2000, to include sending 
any additional letters to the veteran as deemed appropriate.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In that regard, the RO must ensure that the veteran has been 
notified of what information or evidence was needed from him 
and what the VA has done and will do to assist him in 
substantiating his claims.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The RO must also ensure that the 
veteran has been afforded the requisite time and opportunity 
to respond, in accordance with statutory law.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  This 
includes the issuance of any additional 
letters to the veteran, as deemed 
appropriate, in regard to notifying him of 
what information or evidence was needed 
from him and what the VA has done and will 
do to assist him in substantiating his 
claims.  If the decision remains adverse 
to the veteran, the RO should provide him 
and his representative with a Supplemental 
Statement of the Case and the opportunity 
to respond thereto.  

2.  Thereafter, if indicated, the case 
should be returned to the Board for the 
purpose of appellate disposition, but only 
after the veteran has been afforded the 
requisite time, mandated by 38 U.S.C. 
§ 5103(b), in which to respond.    

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



